Dodge, J.
While the arguments in this case extended over wide range, the opinion may, by reason of the conclusion reached on certain of the questions, be kept within much narrower compass. The charter of Fond du Lac provides that property shall be exempt from special assessment for curbing if the owners thereof have already made any improvement “of the same or similar kind and character.” Laws of 1888, ch. 152, subch. XI, sec. 5, subd. 2. The court found as a fact that the owners of the premises in-question had already made such improvement, hence that the city had no right by virtue of law to impose special assessment, but that by reason of the first petition they were bound, either by contract or by estoppel, to pay; also that by acquiescence and failure to object the plaintiff had become estopped from objecting to an assessment for its fair proportion of the cost of the curbing. The defendants concede the charter law to be as above stated, but challenge the finding of fact. The first question naturally arising, therefore, is the existence of this fact. It has been found to exist by the court. We find evidence tending both to support and to controvert this finding, and after examination of it we do not feel justified in saying that there is so clear and overwhelming a preponderance that we must convict the circuit court of mistake in reaching the conclusion he did. We must therefore take this additional step with the court below, from which results nonliability of *75tbe plaintiff, unless some conduct on its part warrants a different conclusion.
Tbe nest question, tben, is as to tbe efficacy of tbe first petition, signed by tbe plaintiff, containing an offer or promise to pay its proportionate share of tbe cost of tbe curbing. Tbis petition, until acted on, of course, was no more than an offer, and plaintiff’s liability thereon is to be com trolled by tbe familiar rules of law governing tbe question of acceptance and consequent fastening of liability upon one making an offer or a proposition. That petition requested tbe paving of tbe street with cedar blocks, and that request unquestionably entered into and became one of tbe conditions upon which was based tbe offer to pay for tbe curbing. Tbe city substantially repudiated tbis petition, after taking some steps toward compliance therewith, and decided not to put in block pavement, but to put in macadam. Tbe council fully understood that its proceeding was not in compliance with tbe petition, for it postponed final action until a new petition could be circulated, calling for macadam pavement in substitution for cedar block, which latter petition was not signed by tbe plaintiff. Whether, in tbe opinion of a court, tbe macadam pavement may have been as useful or beneficial to tbe plaintiff, is not a controlling consideration. Tbe plaintiff might, of course, impose such conditions upon its offer as it saw' fit. One of those conditions was tbe laying of a cedar block pavement, which for certain reasons it seemed to think would be preferable for tbe convenience of its premises, used as a manufacturing plant. Even if whimsical, tbis condition it bad a right to impose, and, having done so, cannot be bound to its offer, save by compliance therewith. There was no such compliance. We cannot, therefore, concur in tbe conclusion of tbe circuit court that by its petition tbe plaintiff is either bound, on tbe theory of contract, to pay for the curbing, or estoppel to deny liability therefor.
*76The court further predicated plaintiff’s liability upon a finding of fact that the work of macadamizing and putting in curbing proceeded to completion without protest or objection from the plaintiff, upon which he based a conclusion of law that it was estopped by its acquiescence. This finding of fact is wholly unsupported by any evidence and is antagonized by the undisputed testimony of one of plaintiff’s officers that he did object to the work; such objection being made to the contractors and to the representatives of the city in charge. Apart from the insufficiency of evidence to support that finding, it must be borne in mind that, to arouse estoppel from mere silence, the plaintiff must at least have had reasonable ground to suppose that the work was proceeding upon the expectation of charging expense to it. Of this, also, there is an entire absence of evidence. The plaintiff presumably knew-that it was not under liability, except by its own consent. It knew it had given consent only upon condition of a block pavement. It knew that the plan for a block pavement had been abandoned, although it does not appear that it knew that, others had signed a petition and agreed to be liable in case of a macadam pavement. In all this there was nothing to notify the plaintiff that the city purposed or expected to charge it. with the expense of curbing. The city had a perfect right to put in such pavement at the expense of the general funds of the city, and nothing to indicate a different policy was brought to plaintiff’s notice. We therefore feel constrained to disagree both with the finding of fact that there was no obejction, and with the conclusion of law that plaintiff by silence or acquiescence has estopped itself from denying liability for the improvement made.
From the views thus expressed the conclusion is, of course, irresistible that plaintiff was under no liability, legal or equitable, to pay anything toward the expense of the repairs made by the city, and the lien upon its real estate resulting from the special assessment should have been canceled with*77out any conditions. Various questions of detail irregularities become immaterial and need not be discussed.
The several errors assigned upon defendants’ appeal are either overruled by what has already been said or are nonprejudicial to tbe defendants in view of tbe conclusion reached upon the right of plaintiff to judgment.
By the Court. — On defendants’ appeal, judgment is affirmed; on plaintiff’s appeal, judgment is reversed, and cause remanded, with direction to enter judgment in áccord with the prayer of the complaint.